IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NATASHA MERIERI LOVOLD,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5191

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Scott Duncan, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.